          Case 1:96-cr-01123-SHS Document 122 Filed 08/20/21 Page 1 of 1


Federal Defenders                                                                Southern District
                                                 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                          Tel: (212) 417-8700 Fax: (212) 571-0392


Dav id E. Patton                                                           Somhern District of New York
Exerutive Director                                                             Jennifer L. Brown
                                                                                A nome1-in-Charge


                                                  August 19, 2021
    BY EMAIL & ECF

    Honorable Sidney H. Stein
    United States District Judge            MEMO ENDORSED
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

               Re:   United States v. Alfred White,
                     96 Cr. 1123 (SHS)

    Dear Judge Stein:

          Without objection from the Government, I request an extension of time
    from August 20, 2021 to September 3, 2021 to file memoranda oflaw in
    support of Mr. White's pending motions. I am still gathering materials
    pertinent to the merits of his compassionate release motion and to the issues
    the Second Circuit granted Mr. White leave to pursue under 28 U.S.C. §
    2255. As a result, I require additional time to file my supplemental
    memoranda. The Government consents to this application.

                                                   Respectfully Submitted,


                                                                                                -,
                                                                lack, Esq.
                                                   Assistant ederal Defender
                                                   (646) 315-1527


     Cc (By Email & ECF): AUSA Jane Chong



      memoranda of law is granted.       A/if~
      Defendant's request for an ext~r,5ion of time to September 3, 2021, to file a
                                                 ~fr',
       Dated: New York, New York
              August 20, 2021                         SO ORDER
